DISMISS and Opinion Filed January 10, 2020




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-01047-CV

                           KEITH HERVEY, Appellant
                                     V.
                 RENT-A-CENTER AND RAC CORPORATION, Appellees

                       On Appeal from the 296th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 296-00467-2019

                              MEMORANDUM OPINION
                Before Chief Justice Burns, Justice Whitehill, and Justice Molberg
                                 Opinion by Chief Justice Burns


       By order dated October 24, 2019, we extended the deadline for filing the appellant’s brief

to December 12, 2019. Although we cautioned appellant that failure to comply could result in

dismissal of the appeal without further notice, the brief has not been filed and appellant has not

otherwise communicated with the Court. See TEX. R. APP. P. 38.8(a)(1). Accordingly, we dismiss

the appeal. See id. 38.8(a)(1), 42.3(b),(c).




                                                  /Robert D. Burns, III/
                                                  ROBERT D. BURNS, III
191047F.P05                                       CHIEF JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 KEITH HERVEY, Appellant                           On Appeal from the 296th Judicial District
                                                   Court, Collin County, Texas
 No. 05-19-01047-CV        V.                      Trial Court Cause No. 296-00467-2019.
                                                   Opinion delivered by Chief Justice Burns,
 RENT-A-CENTER AND RAC                             Justices Whitehill and Molberg
 CORPORATION, Appellees                            participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.



Judgment entered January 10, 2020.




                                             –2–